Citation Nr: 0408801	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  96-34 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from May to November 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1995 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).   The Board remanded the case for 
additional development in February 1998.  The requested 
development has since been completed to the extent possible, 
and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO denied service connection for a psychiatric 
disorder in May 1979 on the basis that the veteran had been 
discharged from service due to a personality disorder, and 
that a depressive neurosis disorder which was diagnosed after 
service had not been incurred in or aggravated by service.  
The veteran was notified in writing of the decision, but he 
did not perfect a substantive appeal within one year of 
notification.

2.  The additional evidence submitted since the May 1979 RO 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The additional documentation received since the May 1979 
RO decision denying service connection for a psychiatric 
disorder does not constitute new and material evidence.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

2.  The RO's May 1979 decision denying service connection for 
a psychiatric disorder is final and has not been reopened. 38 
U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a) (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request to reopen a claim for service connection.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statements of the case (SSOCs), and 
letters sent to the appellant informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The communications, 
such as a letter from the RO dated in March 2003, provided 
the appellant with an explanation of what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also supplied the 
appellant with the applicable regulations in the SOC and 
SSOCs.  The basic elements for establishing service 
connection have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The appellant has declined a hearing.  VA and private 
treatment records have been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claim.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) the United States Court of 
Appeals held that a VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim."  In the present 
case, however, the veteran's claims were initially 
adjudicated prior to the passage of the VCAA.  Thus, 
providing such notice prior to the adjudication of the claim 
was not possible.  In this case, the initial AOJ decision was 
made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that the Pelegrini decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, the veteran appeals a decision of May 
1995.  Only after that rating action was promulgated did the 
AOJ provide notice to the claimant regarding what information 
and evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the most recent transfer of 
the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  If a psychosis is 
manifest to a compensable degree within one year after 
separation from active service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration, or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing pre-service origin.  Congenital or 
developmental defects, refractive errors of the eye, 
personality disorders and mental deficiency are not diseases 
or injuries within the meaning of applicable legislation 
pertaining to disability compensation.  See 38 C.F.R. 
§ 3.303(c).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

In May 1979, the RO denied service connection for a nervous 
disorder.  The evidence upon which the RO formulated its 
previous denial of service connection may be briefly 
summarized.  The veteran's service records indicate the chief 
of the department of psychiatry at a service medical facility 
found that the veteran had an immature personality manifested 
by impulsive decisions, emotional lability, and inability to 
adapt to his military situation.  It was specified that his 
was a lifelong pattern, was not incurred in the line of duty, 
and existed prior to service.  It was recommended that he be 
administratively separated from service.  

Also of record at the time of the May 1979 decision were post 
service treatment records, including one from the VA dated in 
December 1975 which shows that the veteran reported that he 
did not know what he wanted to do and had no interest in 
anything.  Following examination, the impression was mixed 
depression and neurosis.   

A post-service VA treatment record dated in September 1977 
shows the veteran reported a history of a failure pattern.  
He reported that he had gotten marvelous jobs, a fine 
apartment and good cars, but managed to lose them each time.  
The impression was severely symptomatic success neurosis.  A 
VA record dated in March 1979 shows that the veteran had been 
seen on a number of occasions for treatment, and his 
depression was starting to lift.  

The RO reasoned, essentially, that, the veteran had been 
discharged from service due to a personality disorder, and 
that a depressive neurosis disorder which was diagnosed after 
service had not been incurred in or aggravated by service.  
Therefore, the RO concluded that service connection for such 
disorder was not warranted.  The veteran was informed in 
writing of the denial later that month.  

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  A "two-step analysis" is used to 
evaluate a claim to reopen. Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  The first step involves a determination as 
to whether the evidence presented is new and material; and 
the second step is a review of all of the evidence of record 
to determine the outcome of the claim on the merits. Id.  The 
second step is only required if the evidence presented is 
found to be new and material, and thereby sufficient to 
reopen the claim at issue; if the evidence is not new and 
material then review on the merits is not justified. Manio, 
supra; see also Sutton v. Brown, 9 Vet. App. 553, 562 (1996).

Pursuant to the applicable regulation, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  In addition to being "new," the evidence must 
be material, in that it pertains to the issue for which the 
petition to reopen is requested. Evans v. Brown, 9 Vet. App. 
273, 283 (1996); see also Dolan v. Brown, 9 Vet. App. 358, 
363 (1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellant's claim. Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence received since the RO's May 1979 decision 
includes numerous VA and private treatment records that have 
been added to the claims file, but none contain any medical 
opinion relating current psychiatric disability to service.  
Although some of the records show that the veteran generally 
related his psychiatric problems to service, the fact that 
the veteran's own account of the etiology of his disability 
was recorded in his medical records is not sufficient to 
support the claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 
(1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The report of a disability evaluation examination conducted 
by the VA in June 1991 shows that the veteran was found to 
have a bipolar disorder; however, there is no medical opinion 
indicating that the disorder is related to service.  A 
separate VA psychiatric examination report also dated in June 
1991 shows that the diagnoses were (1) alcohol abuse and 
dependence; and (2) marijuana abuse and dependence.  The 
examiner also concluded that the veteran had mixed traits 
which were indicative of immature, antisocial and histrionic 
personality.  

A letter dated in May 2000 from James E. Groves, M.D., a 
professor of psychiatry, shows that he recalled that the 
veteran had been treated from 1975 through 1981 at a VA 
outpatient clinic where he worked.  He stated that the 
veteran was seen for depression and a drinking problem 
secondary to the depression.  The Board notes that this 
letter essentially provides no new information, as it was 
already known at the time of the prior decision that the 
veteran had been diagnosed as having depression shortly after 
separation from service.  

A psychological evaluation report from the Savannas Hospital 
dated in January 2001 shows that the veteran reported that 
prior to being in service and working with bombs, he was not 
particularly depressed.  Within seven months of being in 
service, he was discharged.  His feelings were primarily 
those of anxiety; however, depression soon set in.  Again, 
however, the record does not contain medical opinion which 
supports the history given by the veteran.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the May 1979 RO decision denied 
service connection for a psychiatric disorder on the basis 
that the veteran only had a personality disorder in service, 
and that the depressive disorder diagnosed after service was 
not incurred in or aggravated by service.  In essence, the RO 
was denying the claim on the basis that there was no nexus 
between the disorder noted after service and the period of 
service.  This decision was supported by the evidence which 
was then of record.  

The Board notes that the additional evidence submitted since 
the May 1979 decision is essentially cumulative of evidence 
previously of record.  The Board observes that the medical 
evidence of record submitted subsequent to the RO decision 
does not include any competent evidence that the veteran's 
currently diagnosed psychiatric problems are related to 
service.  

The Board further observes that the veteran has alleged in 
statements on appeal that he has a disorder which originated 
during his period of service.  The veteran certainly is 
competent to describe complaints of symptoms as well as 
stressful circumstances during service.  However, the 
veteran, as a lay person, is not competent to offer a medical 
diagnosis or to assert medical causation or to indicate that 
any actual identifiable aggravation of his disorder occurred. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Moreover, the 
veteran's current contentions essentially duplicate his 
contentions which were of record at the time of the previous 
denial of his claim.  

Therefore, the Board concludes that the additional evidence 
submitted is not new and material as it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  What was lacking at the time of the 
original decision and is still lacking is evidence that the 
disorder diagnosed after service began or was aggravated 
during service.  None of the additional evidence contains 
medical evidence of such a nexus.  Nothing in the VCAA 
requires the VA to reopen a claim that has been disallowed 
except when new and material evidence has been secured and 
presented.  See 38 U.S.C.A. § 5103(f).  Accordingly, the RO's 
decision denying service connection for a psychiatric 
disorder remains final and the claim is not reopened.  


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder.  The appeal is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



